Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	The case is re-open. Claim 3 has been canceled and claim 1, and 6 have been amended. Claim 1-2, and 4-9 are in pending status. 
Response to Arguments
2.	Applicant’s arguments, see pages. 6-7 of the Remarks, filed on 10/31/22, with respect to the rejection(s) of claim(s) 1-9 under Goncharov (U.S. Patent: 10,217,237) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Goncharov in view of Butscher (Pub: 2003/0056561).
3.	35 U.S.C 101 abstract idea rejection for claim 1-9 have been withdrawn in light of amendment to the independent claim 1 and 6.
4.	35 U.S.C 112(b) rejection for claim 1-9 is withdrawn in light of amendment to the claim filed on 10/31/22.
Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a holding portion configured to hold, a bending portion configured to bend,  a storage unit, a bending angle calculator configured to calculate, a measurer configured to measure, an error calculator configured to calculate an error, an additional bending angle corrector configured to correct in claim 1, 
	a holding portion configured to hold, a bending portion configured to bend,  a storage unit in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
				Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable Goncharov (Patent: 10217237) in view of Butscher (Pub: 2003/0056561, herein after known as “Butscher 1”).
8.	Regarding claim 1, Goncharov teaches a bending angle control means included (indicated and highlighted in grey in Reproduced Fig. 1 below) in a processor of a computer system, the bending angle control means for controlling a wire bending apparatus which comprises a holding portion configured to hold at least a part of a dental wire and a bending portion configured to bend a predetermined portion of the dental wire held by the holding portion (although the examiner interprets the wiring bending apparatus as an intended use, the examiner notes that Goncharov teaches a wiring bending apparatus with holding and bending portions ad shown in Reproduced Fig. 1) , the bending angle control means comprising: 
	a measurer (the examiner notes that Goncharov teaches the computer system is configured to measure a resultant angle of bend, Col. 11, lines 1-6) configured to measure an actual bending angle of the dental wire bent by the applicable bending angle;
	an error calculator (the examiner notes that Goncharov teaches a computer system which is programed to calculate a variance between an actual bend and the desired bend, Col. 3, lines 58-59) configured to calculate an error between the actual bending angle and the required bend angle.
	Goncharov does not specifically teach a storage unit in which data on a required bending angle value in accordance with a position of the dental wire and a coordinate corresponding to the position of the dental wire is stored; 
	a bending angle calculator configured to calculate an applicable bending angle by adding an additional bending angle to the required bending angle in accordance with the position of the dental wire in consideration of a resilient restoring force; 
	and an additional bending angle corrector configured to correct the additional bending angle by applying the error.
	Butscher 1 teaches a storage unit a storage unit in which data on a required bending angle value in accordance with a position of the dental wire and a coordinate corresponding to the position of the dental wire is stored (e.g., herefore, with some shape memory materials it may be desirable to perform some overbending in order to lower the temperature needed to set the new shape into the wire. Again, the required amount of overbending at a given wire temperature can be stored in memory and used to derive a relationship between temperature, overbending and resulting position for the material, which can be used for subsequent bends in the wire) (Para. [0159]); 
	a bending angle calculator configured to calculate an applicable bending angle by adding an additional bending angle to the required bending angle in accordance with the position of the dental wire in consideration of a resilient restoring force (e.g., Orthodontic archwires and other medical devices may have elastic properties such that when a certain amount of force is applied to the workpiece, it returns to its original configuration at least to some degree. What this means is that when a certain bend is formed in the wire, say a 10 degree bend, the wire may take a shape of an 8 degree bend due to this elastic property. Hence, some overbending of the archwire may be needed to account for this elastic deformation. Solutions for overbending wire are provided. One method is a force-based approach. In this approach, the robot comprises a force sensor system for detecting forces generated by the wire after the wire has been bent by the first and second gripping tools. Depending on the direction and magnitude of the detected forces, additional bends are formed in the wire. The proper bend in the wire is deemed to exist when the wire, at its designed shape, exhibits zero or substantially zero forces) (Para. [0014], [0015],[0019], [0113], and [0164]); 
	and an additional bending angle corrector configured to correct the additional bending angle by applying the error (e.g., The optical sensor system detects the shape of the orthodontic appliance in the zero-force position. The position detected by the optical sensor system can be used as a feedback mechanism for further wire bending if the zero force position is not the intended or desired configuration of the appliance. An optional type of sensor system would be calipers that contact the workpiece and responsively provide position information as to the location (i.e., bend) formed in the workpiece) (Para. [0162]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Goncharov and Butscher 1 before him/her, to modify the teachings of Goncharov to include the teaching of Butscher 1 in order to provides for much greater flexibility in the design and manufacture of archwires  (Bitscher 1: Para. [0008]).
9.	Regarding claim 2, the combination Goncharov and Butscher 1 teaches the bending angle control means of claim 1 wherein Goncharov further teaches the additional bending angle varies according to a kind of the dental wire (the examiner notes that Goncharov teaches that the claimed bending control means can be applied to different types, shapes, sizes, and configurations such as multi-strand wires, stirps, retainers, etc., Col. 9, lines 63-67; Col. 10 lines 1-6). 
10.	Regarding claim 6-7, Claims 6-7 recites a bending angle control method that implement the bending angle control means comprising, with substantially the same limitations. Therefore the rejection applied to claim 1-2 also applies to claim 6-7, respectively.
11.	Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Goncharov in view of  Butscher 1, and further in view of Song et al. (U.S. Publication 2017/0353266 A1, hereby referred to “Song”).
12.	Regarding claim 4, the combination Goncharov and Butscher 1 teaches the bending angle control means of claim 1 but does not specifically teach wherein the required bending angle in accordance with the position of the dental wire is determined by tooth status data obtained by three-dimensionally scanning a patient (the examiner reiterates that this limitation is interpreted as the required angle with respect to a respective position of the dental wire is dependent on the position of a patient’s teeth). 
 	Song teaches determining and obtaining teeth data of a patient in the same field of endeavor of dental wire bending. Song teaches obtaining the patient’s teeth data by scanning the state of the patient’s teeth using a 3D scanner [0072]. Using the teeth data, Song teaches final teeth data is simulated and generated to determine the ideal orthodontic teeth data post orthodontic treatment ([0078]). Moreover, Song teaches the manufacturing of a dental wire based on said teeth data [0025].
	It would have been obvious to one having ordinary skill in the art before the effective filling date of the combined claimed invention of Goncharov and Butscher 1 to incorporate the patient’s data by scanning the state of the patient’s teeth using a 3D scanner as taught by Song in order to obtain an accurate, patient specific required angle and positioning of dental wire.
13.	Regarding claim 8, As to claim 8, applicant is directed to the citation for claim 4 above. 
14.	Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Goncharov, Butscher 1, and further in view of Butscher (U.S. Patent: 7,837,467B2, hereby referred to “Butscher 2”).
15.	Regarding claim 5, the combination Goncharov and Butscher 1 teaches the bending angle control means of claim 1 but does not specifically teach wherein the additional bending angle is determined by a table including a value of the additional bending angle corresponding to a value of the required bending angle (the examiner reiterates that this limitation is interpreted as the required bending angle being compared to a data table or a set of any values or parameters of an additional, corresponding bending angle).
	Butscher 2 teaches bending angle table references in the same field of endeavor of bending dental wires.  With regards to calculations for overbending values of a dental wire, Butscher teaches use a calibration table, using a derived mathematical relationship between force and bending, using stored values for overbending from previous bends or some combination of the above, Col. 19, lines 22-28) to correct for and achieve the desired resulting configuration of a dental wire (Col. 19, lines 1-5). 
	It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use and reference data tables such as the calibration table of bends (Col.18, line 55) to correct for and achieve the desired bending angle. 
16.	Regarding claim 9, as to claim 9, applicant is directed to the citation for claim 5 above. 

						Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698. The examiner can normally be reached Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116